FIRST DIVISION
                                                               MAY 19, 2008




1-06-3698

EFRAIN TORRES,                                         )       Appeal from the
                                                       )       Circuit Court of
                       Plaintiff-Appellant,            )       Cook County.
                                                       )
               v.                                      )       No. 04 L 3805
                                                       )
MIDWEST DEVELOPMENT COMPANY,                           )       Honorable
                                                       )       Cheryl A. Starks,
                       Defendant-Appellee.             )       Judge Presiding.

       JUSTICE ROBERT E. GORDON delivered the opinion of the court:

       Plaintiff, Efrain Torres, brought this premises liability action, seeking to recover

damages for personal injuries sustained by him on January 11, 1999, when he slipped and

fell on real property owned by defendant, Midwest Development Company. Following

trial, the jury rendered a verdict for defendant, and the trial court entered judgment on the

verdict. The trial court denied plaintiff’s posttrial motion, and plaintiff has filed a timely

appeal, contending that the trial court erred by barring plaintiff’s expert, Michael Eiben,

from testifying. We affirm.

                                      BACKGROUND

       Plaintiff filed this premises liability action after he slipped and fell, sustaining a

bimalloelar fracture to his right ankle, outside of his third-floor apartment, located at

2608 West LeMoyne Street in Chicago, Illinois. In his complaint, plaintiff alleged that

defendant “[i]mproperly operated, managed, and maintained *** the [the property] so as
1-06-3698


to permit the unnatural accumulation of ice and snow in front of the [entryway] to

[p]laintiff’s apartment.” Plaintiff also alleged that defendant “failed to inspect and repair

gutters and roof overhangs which caused the unnatural accumulation of ice and snow in

front of the [entryway] to [p]laintiff’s apartment, and ***[f]ailed to inspect and repair

defects in the porch and deck by the [entryway] to [p]laintiff’s apartment which caused

the unnatural accumulation of ice and snow.”

        Michael Eiben was disclosed as plaintiff’s expert witness prior to trial. Eiben was

retained by plaintiff to offer expert opinion testimony regarding how defects in the

building’s roof caused an unnatural accumulation of ice on plaintiff’s porch that

allegedly caused plaintiff’s fall.

        Before reaching Eiben’s opinions, we briefly summarize the operative facts

concerning the property and its roof, which are necessary to an understanding of those

opinions.

        The building is a three-story masonry residential apartment building. Each of the

three stories contains three apartments. The primary means of ingress and egress to and

from the individual apartments is a rear outdoor stairway.

        The third floor of the apartment building includes a large, outdoor wooden porch

that is common to all three of the building’s third-floor apartments. At the time of

defendant’s purchase, the roof of the building was composed of two parts. The first part

of the roof, covering the masonry building itself, was composed of asphalt. The second

part of the roof was composed of single-ply wooden planking and extended over part of


                                              2
1-06-3698


the porch situated on the third floor of the building. At some point prior to and through

the time of plaintiff’s injury, the masonry roof and the wooden planking roof were set at

the same level.

       Shortly after purchasing the property in 1997, defendant hired a roofing company

to repair the building’s roof because water was leaking into an apartment in the complex.

At that time, a new asphalt roof was installed over the preexisting asphalt roof, and a

“peel and stick” method was utilized to create a seam between the newly installed asphalt

roof and the preexisting wooden plank roof. The material used for the “peel and stick”

repairs was rubber-based.

       In 2000, after the time of plaintiff’s injury, the same roofing company installed an

entirely new roof over the structure, including the porch roof. At that time, the newly

constructed roof consisted of only asphalt. The roof was constructed as one continuous

structure extending over the porch and contained no gaps.

       We now turn to a discussion of Eiben’s opinions.

       Prior to trial, defendant filed several motions in limine contesting the proffered

testimony of plaintiff’s retained expert, Michael Eiben. Eiben provided a discovery

deposition in this case, which was utilized by the trial court to determine if his opinions

would be allowed into evidence.

       At his discovery deposition, Eiben testified that he earned a degree in architecture

from Notre Dame University in 1966. He completed an apprenticeship with a licensed

architect and earned his Illinois architect’s license in 1975 after serving in the military.


                                               3
1-06-3698


Eiben practiced as an architect until 1999. After that point, he has devoted all of his

professional time as an expert witness. He testified that he has designed numerous

buildings including schools, healthcare facilities, prisons, residential housing and other

commercial real estate. He testified that he designed the roof for every structure that he

designed and inspected every roof to ensure compliance with his plans and specifications,

city ordinances, and state laws.

       Eiben considers himself an expert in roofing and its composition. He stated that

Illinois requires continuing education courses for architects and that he has met those

requirements every year since his licensure. He has testified as an expert in 33 trials

since 1975, but could not recall how many trials he has testified in the past five years.

When asked if he considers roofing a specialty and whether he considers himself a

roofing specialist, he stated that architects do not use the term “specialist.” When asked

the same question later in his deposition, Eiben stated that he does not consider himself a

roofing specialist. Eiben was also unfamiliar with many professional organizations

related to roofing and the composition of roofing materials.

       Eiben inspected the property on September 20, 2005, six years and eight months

after plaintiff’s fall and after the roof’s structure and composition had been changed. He

testified that the weather conditions on September 20, 2005, were “mild and sunny.”

After inspecting the property and reviewing climatological data for January 1999, Eiben

opined that an unnatural accumulation of ice formed on plaintiff’s porch in one of two

ways. Firstly, Eiben opined that water leaked through a gap between the roof of the


                                              4
1-06-3698


masonry building and the wooden porch roof, as they existed at the time of plaintiff’s

injury. Secondly, Eiben opined that the unnatural accumulation of ice on the third-floor

porch was caused by an inadequate drainage system. Eiben testified that his opinions

were based only on his inspection of the premises. There was no foundational testimony

that he was aware of the structure as it existed at the time of plaintiff’s injury. He

testified that he did not rely on the deposition testimony of any of the people deposed, but

testified that their deposition testimony was “consistent with” his opinions without

providing specifics. Eiben specifically testified that he reviewed several depositions the

night before his own deposition, but had formulated his opinions well in advance of his

review of those depositions.

       Eiben stated that water may have leaked through a gap between the roof of the

masonry building and the wooden porch roof, as they existed at the time of plaintiff’s

injury. He testified that the roof at that time was defectively designed, because the porch

roof was set at the same level as the asphalt roof. He stated that wooden porch roofing in

a like building should be constructed “somewhat” lower than masonry roofing and should

contain flashing between the two. He explained that flashing is necessary to seal the gap

between the two materials because wood and asphalt expand and contract at different

rates, leading to conditions whereby leaking could occur through a gap between the two,

especially during wintertime when contraction of the two materials is at its maximum.

       Eiben criticized the “peel and stick” repairs made to the roof in 1997. He testified

that the rubber material used to make the “peel and stick” repairs was insufficient to


                                               5
1-06-3698


remedy the dangerous condition caused by the absence of flashing between the masonry

and wooden roofs. Eiben stated that he would not expect the rubber material to last more

than one warm/cold weather cycle in Chicago and certainly expected the material to have

failed by the time of plaintiff’s injury. Eiben conceded that he never observed the 1997

“peel and stick” repairs, as an entirely new roof was installed in 2000, as noted.

       Eiben stated that his opinion was based solely on his observation of water stains

on the underside of the porch roof. He conducted no testing to determine the age of the

water stains and stated that he had no way of knowing if the water stains existed prior to

or after the 1997 repairs were made to the roof. He could not testify to a reasonable

degree of architectural or scientific certainty that the water stains he observed in

September 2005 existed in January 1999 when plaintiff was injured. He stated that

scientific testing could have been used to determine the precise age of the water stains,

“other than simply looking at the stain,” but that would have involved “go[ing] to another

level of testing,” which he did not do.

       In Eiben’s alternative opinion that an unnatural accumulation of ice formed on the

third-floor porch of the building because of an inadequate drainage system, he testified

that he was “very critical” of the building’s drainage system and the way the system was

maintained. However, he offered no explanation as to why the system was inadequate

and provided no basis for his opinions.

       Eiben also stated that a phenomenon known as “ice damming” in conjunction

with the building’s inadequate drainage system may have contributed to the unnatural


                                              6
1-06-3698


accumulation of ice on the porch. Eiben stated that “ice damming” occurs when a

building emits heat from its roof (a process called thermal transmission) causing existing

snow or ice on the roof surface to melt, whereby the melted snow or ice, now in liquid

form, travels to and refreezes over openings to the gutter system’s downspouts. He

testified that other liquid caused by the same thermal transmission thereafter travels out

of the gutter system because the liquid has nowhere else to go. He stated that the roof of

the building was poorly designed and was susceptible to “ice damming.”

       Eiben did not review any blueprints related to the building in formulating his

opinion. He did not pour water on the roof and did not observe any drainage patterns.

He did not make measurements and specifically did not measure the roof’s overhang.

Eiben stated that his opinion regarding “ice damming” was consistent with several

citations issued by the City of Chicago regarding inadequate heating of the building.

Eiben stated that inadequate heating conditions causes an uneven distribution of thermal

transmission, leading to prime conditions for “ice damming.” However, Eiben could not

testify whether the citations were issued at the time of plaintiff’s fall or if the inadequate

heating conditions had been remedied prior to plaintiff’s fall. He could not testify to a

reasonable degree of architectural or scientific certainty that “ice damming” occurred

around the time of plaintiff’s injury. Eiben stated that “ice damming” was consistent

with one of the depositions he had reviewed, but stated that he in no way relied on the

deposition to form his opinion. He could not recall whose testimony was consistent with

the occurrence of “ice damming.”


                                               7
1-06-3698


        After reviewing Eiben’s opinions and factual basis therefore, and hearing

extended arguments from both parties, the trial court barred Eiben from trial. The trial

court found that Eiben’s testimony was not admissible because he had “no rational basis

for his opinions.” Incorporated into that ruling was the transcript from the hearing.

        In ruling to bar Eiben’s opinion testimony, the trial court firstly found that

Eiben’s opinions could not be based upon his 2005 inspection because he never inspected

the roof as it existed at the time of plaintiff’s injury, since the entire roof was replaced in

2000. With regard to Eiben’s opinion that the “peel and stick” repairs were ineffective,

the trial court found that Eiben never examined the repairs, since, again, the entire roof

was replaced prior to his inspection. With regard to Eiben’s alternate opinion, that an

unnatural accumulation of ice occurred on plaintiff’s porch due to an inadequate drainage

system and “ice damming,” the trial court found that Eiben did not offer any explanation

as to why the building’s drainage system was inadequate and could not testify to a

reasonable degree of architectural or scientific certainty that “ice damming” occurred

around the time of plaintiff’s injury.

        The trial court also found that although certain depositions could have supplied a

factual basis for Eiben’s opinions, Eiben stated that he did not rely on any depositions to

formulate his opinions.

        We note that plaintiff conceded that there is no foundation for Eiben to testify

about the drainage system, including the building’s gutter system. In plaintiff’s counsel’s




                                               8
1-06-3698


words, Eiben could not testify regarding the drainage system because “the water never

reached the gutters.”

        The matter was tried before a jury without Eiben’s testimony. The jury returned a

verdict in favor of defendant.

        Plaintiff filed a posttrial motion for a new trial, contending that the trial court

erred by barring Eiben’s testimony. The court denied plaintiff’s posttrial motion, stating

that although Eiben “was competent to testify as to architectural opinions about roofs

including slopes and angles,” his testimony was barred because “he did not articulate a

real basis for his opinions that the slopes and angles of the roof caused an unnatural

accumulation of ice.” The trial court also found that Eiben’s opinions were properly

barred from trial because he could not hold his opinions to a reasonable degree of

architectural or scientific certainty.



                                         ANALYSIS

        On appeal, plaintiff contends that the trial court erred by barring Eiben as a trial

witness. With regard to expert testimony, it is well settled that “[a] person will be

allowed to testify as an expert if his experience and qualifications afford him knowledge

that is not common to laypersons, and where his testimony will aid the trier of fact in

reaching its conclusions.” Thompson v. Gordon, 221 Ill. 2d 414, 428 (2006), citing

People v. Miller, 173 Ill. 2d 167, 186 (1996). It has long been recognized that special

care must be taken by the trial court in ruling upon the admissibility of scientific


                                               9
1-06-3698


evidence since juries tend to equate science with truth and may place substantial weight

on any evidence labeled scientific. People v. McKown, 226 Ill. 2d 245 (2007). The

critical issue is whether the expert’s legal testimony aids the trier of fact by explaining a

factual issue beyond one’s ordinary knowledge. Martin v. Sally, 341 Ill. App. 3d 308,

315 (2003), citing Eychaner v. Gross, 321 Ill. App. 3d 759, 779 (2001). The admission

of expert testimony is within the discretion of the trial court and will not be reversed on

appeal absent an abuse of that discretion. Martin, 341 Ill. App. 3d at 315, citing In re

Detention of Tittlebach, 324 Ill. App. 3d 6, 10 (2001).

        Before proceeding to the issue of whether the trial court abused its discretion by

barring Eiben as a trial witness, we note that plaintiff failed to make an offer of proof

regarding Eiben’s proposed testimony at the trial level. We must first determine what

effect, if any; plaintiff’s failure to make an offer of proof has on this appeal.

        Generally, when a trial court refuses evidence, no appealable issue remains unless

a formal offer of proof is made. Volvo of America Corp. v. Gibson, 83 Ill. App. 3d 487,

491 (1980). The purpose of an offer of proof is to inform the trial court, opposing

counsel, and a reviewing court of the nature and substance of the evidence sought to be

introduced. Volvo of America Corp., 83 Ill. App. 3d at 491. Where it is not clear what a

witness would testify to, or what the basis for his testimony is, the offer of proof must be

considerably detailed and specific, so that a reviewing court can thereby review whether

the exclusion was proper. Volvo of America Corp., 83 Ill. App. 3d at 491.




                                              10
1-06-3698


       However, an offer of proof is not required where it is apparent that the trial court

clearly understood the nature and character of the evidence sought to be introduced.

Volvo of America Corp., 83 Ill. App. 3d at 491. Such is the case here. A review of the

record demonstrates that the trial court had before it Eiben’s written report and lengthy

deposition testimony, which contained within them all of the opinions that he would have

provided at trial. The trial court also heard extensive argument from both parties

regarding Eiben’s qualifications, opinions and the lack of a factual basis for those

opinions.

       Having determined that plaintiff’s failure to make an offer of proof did not result

in waiver, we now turn to a determination of whether the trial court abused its discretion

by barring Eiben as a trial witness.

       As noted, the trial court barred Eiben’s testimony for two reasons. First, the trial

court barred Eiben’s opinions from trial because the opinions were not based on a

reasonable degree of architectural or scientific certainty. Second, the trial court barred

Eiben’s opinions from trial because the opinions had no factual basis. For the reasons

that follow, we find that the trial court did not abuse its discretion by barring Eiben’s

opinions from trial.1


       1
           On appeal, the parties argue extensively regarding whether Eiben was qualified

to testify about roofing and its composition. Despite the parties’ extensive arguments, we

decline to address whether Eiben was qualified to testify regarding roofing and its

composition for two reasons. First, despite the parties’ lengthy arguments regarding

                                             11
1-06-3698


              A. Reasonable Degree of Architectural or Scientific Certainty

       As noted, the trial court barred Eiben’s testimony from trial because he could not

hold his opinions to a reasonable degree of architectural or scientific certainty.

       To begin, we recite the familiar rule that “[i]ndividuals are permitted to testify as

experts when their experience and qualifications provide them with knowledge beyond

that of lay persons and where their testimony aids the jury in reaching a conclusion.”

Dominguez v. St. John’s Hospital, 260 Ill. App. 3d 591, 594-95 (1993). An expert’s

testimony must be to a reasonable degree of certainty within the field of his expertise to

be admissible. Aguilera v. Mount Sinai Hospital Medical Center, 293 Ill. App. 3d 967,

972 (1997). An expert’s statement that his or her opinions are based on a reasonable

degree of certainty within a given field allows the courts to know that the opinions are an

expression of the general consensus of recognized thought within the given field.

Dominguez, 260 Ill. App. 3d at 595; Yates v. Chicago National League Ball Club, Inc.,

230 Ill. App. 3d 472, 485 (1992). In Illinois, the admission of expert testimony is

governed by the standard set forth in Frye v. United States, 293 F. 1013 (D.C. Cir. 1923).


Eiben’s qualifications, the basis for the trial court’s order barring Eiben’s testimony was

that his opinions (1) were not held to a reasonable degree of architectural or scientific

certainty, and (2) lacked a factual basis. Second, having already determined that the trial

court did not abuse its discretion by barring Eiben’s testimony for the reasons given in

the trial court’s order, any determination of whether Eiben was qualified to testify

regarding roofing and its composition would be dictum.

                                             12
1-06-3698


Donaldson v. Central Illinois Public Service Co., 199 Ill. 2d 63, 76-77 (2002). Pursuant

to the Frye standard, which is also known as the “general acceptance” test, scientific

evidence is only admissible at trial if the underlying methodology or scientific principle

upon which the opinion is based is sufficiently established to have gained general

acceptance in the particular field in which it belongs. Donaldson, 199 Ill. 2d at 77.

       In other words, when an expert testifies to a reasonable degree of certainty within

a given field, it means that others in the field would agree with the expert’s opinion.

However, “there is no magic to the phrase itself.” Dominguez, 260 Ill. App. 3d at 595.

“If the [expert’s testimony] reveals that his or her opinions are based upon specialized

knowledge and experience and grounded in [scientific, medical, architectural, etc.]

thought, it is of no consequence that the witness has failed to preface the opinions with

the phrase, ‘within a reasonable degree of certainty.’ ” (Emphasis added.) Dominguez,
260 Ill. App. 3d at 595.

       However, the opposite is true when an expert testifies that he cannot base his

opinion of architectural or scientific certainty. In the instant case, Eiben testified that he

could not testify to a reasonable degree of architectural or scientific certainty whether (1)

the water stains on the underside of the third-floor porch were present at the time of

plaintiff’s fall, (2) whether ice damming had occurred around the time of plaintiff’s fall,

(3) whether ice or snow was on plaintiff’s concrete step at the time of plaintiff’s fall, and

(4) whether plaintiff actually slipped on an unnatural accumulation of ice. Accordingly,

Eiben’s testimony regarding such matters was properly excluded from the jury.


                                              13
1-06-3698


                               B. Insufficient Factual Basis

       As noted, the trial court also barred Eiben’s testimony from trial because his

opinions lacked a sufficient factual basis. “An expert’s opinion is only as valid as the

basis and reasons for the opinion.” Wilson v. Bell Fuels, Inc., 214 Ill. App. 3d 868, 875

(1991), citing McCormick v. Maplehurst Winter Sports, Ltd., 166 Ill. App. 3d 93, 100

(1988). “A party must lay a foundation sufficient to establish the reliability of the bases

for the expert’s opinion.” Petraski v. Thedos, No. 1-06-2914, slip op. At 11 (March 3,

2008), citing Turner v. Williams, 326 Ill. App. 3d 541, 552-53 (2001). Expert opinions

based on guess, speculation, or conjecture are inadmissible. Modelski v. Navistar

International Transportation Corp., 302 Ill. App. 3d 879, 886 (1999).

       In Aguilera v. Mount Sinai Hospital Medical Center, 293 Ill. App. 3d 967 (1997),

the plaintiff’s decedent was taken to the emergency room complaining of numbness on

the right side of his body. About six or seven hours later, a CT scan was taken, revealing

a brain hemorrhage. The patient died a few days later. The plaintiff presented two

experts who testified that the emergency room physician’s delay in taking the CT scan

caused the decedent’s death. It was the plaintiff’s theory that a diagnosis of the condition

would have triggered surgical intervention to prevent the decedent’s death. However, on

cross-examination, the plaintiff’s experts admitted that they would defer to a

neurosurgeon as to whether surgery should have even been performed; yet the only

neurosurgeons testifying in the case stated that surgery would not have been appropriate.




                                             14
1-06-3698


This court held that the opinions offered by the plaintiff’s experts lacked a sufficient

factual basis and were therefore based on conjecture. Aguilera, 293 Ill. App. 3d at 975.

        Likewise, in the case at bar, Eiben’s proffered opinions lacked any factual basis.

        As noted, Eiben expressed the opinion that an unnatural accumulation of ice

formed on the third-floor porch of the building in one of two ways. Eiben opined that

water leaked through a gap between the roof of the masonry building and the wooden

porch roof, as they existed at the time of plaintiff’s fall. Alternatively, Eiben opined that

the unnatural accumulation of ice on the third-floor porch was caused by an inadequate

drainage system.

        In ruling to bar Eiben’s opinions for lack of a sufficient factual basis, the trial

court firstly found that Eiben’s opinions could not be based on his 2005 inspection

because he never inspected the roof as it existed at the time of plaintiff’s injury, since the

entire roof was replaced in 2000, prior to his inspection. We agree.

        Eiben’s inspection occurred on September 20, 2005, six years and eight months

after plaintiff’s fall. It is undisputed that in 2000, after the time of plaintiff’s injury, an

entirely new roof was installed over the building. The post-2000 roof was constructed as

one continuous structure that extended over the porch and contained no gaps. Any

opinion based upon Eiben’s inspection of a roof that was entirely different than the roof

as it existed at the time of plaintiff’s injury would be speculative.

        Despite the foregoing, plaintiff argues that Eiben’s opinions could be based on his

2005 inspection, because Eiben focused on the slopes and angles of the roof to formulate


                                               15
1-06-3698


his opinions. On appeal, plaintiff argues that although the roof had been entirely redone

in 2000, the slopes and angles of the roof in 2005 were the same as the slopes and angles

of the roof at the time of plaintiff’s injury. However, plaintiff does not cite to anything in

the record and does not point to the testimony of a single witness that shows that the

slopes and angles of the 2005 roof and the roof as it existed at the time of plaintiff’s

injury were the same. This court’s own review of the record on appeal does not reveal

any.

        “Testimony based on an inspection after the event in question is not competent

unless evidence is also introduced to show that the conditions inspected had remained

unchanged in the interim.” La Salle National Bank v. Feldman, 78 Ill. App. 2d 363, 372

(1966). Since there is a complete lack of any such evidence, plaintiff’s argument must

fail.

        As noted, Eiben also criticized the “peel and stick” repairs made to the roof in

1997. Eiben opined that an unnatural accumulation of ice might have occurred on the

third-floor porch because the “peel and stick” repairs were insufficient to remedy the

dangerous condition caused by the absence of flashing between the masonry and wooden

roofs, as they existed at the time of plaintiff’s injury. However, for the reasons stated

above, Eiben’s opinion that the insufficient repairs caused an unnatural accumulation of

ice on the third-floor porch cannot be based on his 2005 inspection. Eiben himself

conceded that he never observed the “peel and stick” repairs, as an entirely new roof was

installed in 2000, prior to his inspection.


                                              16
1-06-3698


       Plaintiff then argues that Eiben’s first opinion that water had leaked through a gap

between the masonry and porch roof was based on a sufficient factual basis, because the

opinion was based on his observation of water stains on the underside of the porch roof.

We disagree. Eiben did not reference any industry standards to formulate his opinion.

Although he stated that testing could have been conducted to determine the precise age of

the water stains, he conducted no such testing, and stated that he had no way of knowing

when the water damage occurred.

       Nor could Eiben’s opinion that an unnatural accumulation of ice occurred on the

third-floor porch because of a leak between the gap of the masonry and porch roofing be

based upon any of the depositions that Eiben reviewed in preparation for his own

deposition. When asked if he had relied on any depositions to formulate his opinion,

Eiben stated that several depositions “were consistent with” his opinion but that he had

not relied upon them. Eiben specifically stated that he reviewed several deposition the

night before his own deposition, but had formulated his opinion well in advance of his

review of those depositions.

       As noted, Eiben’s alternative opinion was that the unnatural accumulation of ice

on plaintiff’s porch was caused by the roof’s inadequate drainage system. Eiben also

stated that “ice damming” in conjunction with the building’s inadequate drainage system

may have caused an unnatural accumulation of ice on the third-floor porch.

       Before proceeding with an examination of the factual basis for Eiben’s alternative

opinion, we note that plaintiff may have waived his contentions regarding Eiben’s second


                                            17
1-06-3698


opinion on appeal because he agreed at the trial level that Eiben could not testify

regarding the drainage system, specifically the building’s gutter system. In plaintiff’s

counsel’s words, Eiben could not testify regarding the drainage system because “the

water never reached the gutters.”

       Under the “ ‘doctrine of invited error,’ ” a party may not request to proceed in one

manner and then later contend on appeal that the course of action was in error. People v.

Harvey, 211 Ill. 2d 368, 385 (2004), quoting People v. Carter, 208 Ill. 2d 309, 319

(2003) . To permit a party to use, as a vehicle for reversal, the exact action which it

procured in the trial court “ ‘would offend all notions of fair play’ ” and encourage

duplicity by litigants. Harvey, 211 Ill. 2d at 385, quoting People v. Villarreal, 198 Ill. 2d
209, 227 (2001). Thus, when a party “procures, invites or acquiesces” to a trial court’s

evidentiary ruling, even if the ruling is improper, he cannot contest the ruling on appeal.

People v. Bush, 214 Ill. 2d 318, 332 (2005).

       We will nevertheless examine the factual basis for Eiben’s alternative opinion.

       As noted, Eiben was “very critical” of the drainage system and the way it was

maintained. However, he offered no explanation as to why the system was inadequate.

       Eiben stated that the roof as it existed at the time of plaintiff’s injury was poorly

designed and was susceptible to “ice damming.” In forming his alternative opinion,

Eiben did not review any of the building’s blueprints. He did not pour water on the roof

and did not observe any drainage patterns. He did not measure the roof’s dimensions,

slopes, or overhangs. He stated that the building had been cited for inadequate heat in the


                                             18
1-06-3698


past, and that inadequate heat leads to uneven thermal transmission, which in turn leads

to “ice damming.” However, Eiben did not know if the citations were issued at the time

of plaintiff’s fall or if the inadequate heating conditions had been remedied prior to

plaintiff’s fall. He stated that one of the depositions that he had reviewed “was

consistent” with “ice damming,” but that he in no way relied upon the deposition to

formulate his opinion.

         Based upon the foregoing, it is apparent that Eiben’s alternatvie opinion also had

no factual basis and that the trial court did not abuse its discretion by excluding it from

trial.

                                      CONCLUSION

         For the foregoing reasons, we affirm the judgment of the circuit court of Cook

County. We cannot say that the trial court abused its discretion by barring Eiben’s

opinions because (1) his opinions were not held to a reasonable degree of architectural or

scientific certainty, and (2) the opinions had no factual basis.

         Affirmed.

         CAHILL, P.J., and GARCIA, J., concur.




                                              19
                REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT
                          (Front Sheet to be attached to each Opinion)
Please use the ]
following form:      ]
                  ]      EFRAIN TORRES,
                  ]
                  ]                    Plaintiff-Appellant,
                  ]             v.
                  ]
                  ]      MIDWEST DEVELOPMENT COMPANY,
                  ]
                  ]                    Defendant-Appellee.
Complete             ]
  TITLE              ]
of Case.             ]
Docket No.           ]              No. 1-06-3698
                     ]              Appellate Court of Illinois
COURT                ]              First District, First Division
                     ]
                     ]                 MAY 19, 2008
Opinion Filed        ]              (Month, Day and Year)
                     ]
JUSTICES            ] JUSTICE ROBERT E. GORDON delivered the opinion of the court.
                     ]
                     ] CAHILL, P.J., and GARCIA, J., concur.
                     ]
APPEAL from the ] Lower Court and Trial Judge(s) in form indicated
Circuit Court ] in margin:
of Cook County;      ] Appeal from the Circuit Court of Cook County.
the Hon:______       ]
Judge Presiding      ] Honorable Cheryl A. Starks, Judge Presiding.
                     ]
For APPELLANTS ]Indicate if attorney represents APPELLANTS or
John Doe of          ]APPELLEES and include attorneys of counsel.
Chicago.             ]Indicate the word NONE if not represented.
For APPELLEES, ]----------------------------------------------------------------------------------------------
-
Smith and            ]      Brustin & Lundblad, Ltd.
Smith, of            ]      Chicago, Illinois 60603
Chicago.             ]      Attorneys for Appellant
Brown,               ]      Attn: Marvin A. Brustin; Milo W. Lundblad; and Jennifer M. Hill
of Counsel.          ]             OF COUNSEL
                     ]
                     ]
                     ]
Also add atty.]      Johnson and Bell
for third party      ]      Chicago, Illinois 60603
appellants           ]      Attorneys for Appellee
or appellees.        ]      Attn: Scott W. Hoyne and Jonathan W. Goken
                     ]             OF COUNSEL
                     ]
                     ]
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ( U S E               R E V E R S E               S I D E           I F
NEEDED_________________________________
1-06-3698




            21